  EXHIBIT 10.52

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT, dated as of the __ day of ____________, 2012 (“Agreement”),
by and between BIORESTORATIVE THERAPIES, INC., a Nevada corporation (the
“Company”), and _______________ (the “Holder”).

 

WHEREAS, the Holder is the holder of a Promissory Note, dated as of the date set
forth on the signature page hereof and issued by the Company in the outstanding
principal amount set forth on the signature page hereof (the “Note”).

 

WHEREAS, the Company has offered to issue shares of Common Stock of the Company
and a warrant for the purchase of shares of Common Stock of the Company in
exchange for the Note (the “Exchange Offer”).

 

WHEREAS, the Holder desires to exchange the Note for shares of Common Stock of
the Company and a warrant for the purchase of shares of Common Stock of the
Company pursuant to the Exchange Offer.

 

NOW, THEREFORE, the parties agree as follows:

 

1.           Exchange.

 

1.1         The Company shall issue to the Holder, in exchange for all of the
Holder’s right, title and interest in, to and under the Note, (a) the number of
shares of Common Stock of the Company set forth on the signature page hereof
(the “Exchange Shares”) at an effective price of two cents ($0.02) per Exchange
Share and (b) a five (5) year warrant, in the form attached hereto as Exhibit A,
for the purchase of the number of shares of Common Stock of the Company set
forth on the signature page hereof (the “Warrant” and together with the Exchange
Shares, the “Exchange Securities”). The Holder acknowledges and agrees that (a)
the exercise price of the Warrant is three cents ($0.03) per share of Common
Stock, subject to adjustment as set forth in the Warrant, and (b) the number of
shares of Common Stock of the Company issuable upon the exercise of the Warrant
(the “Warrant Shares” and together with the Exchange Securities, the
“Securities”) is equal to forty percent (40%) of the number of Exchange Shares
issuable upon exchange of the Note.

 

1.2         Promptly following receipt of the Note, the Company shall pay to the
Holder an amount equal to all accrued but unpaid interest on the Note through
the day immediately preceding the date hereof.

 

1.3         Simultaneously herewith, the Note is being returned to the Company
for cancellation.

 

1.4         The certificates evidencing the Exchange Shares and the Warrant
acquired by the Holder will be delivered by the Company to the Holder within a
reasonable period of time following receipt of the Note by the Company.

 

1

 

 

2.           Representations by Holder.

 

The Holder understands and agrees that the Company is relying and may rely upon
the following representations, warranties, acknowledgements, consents,
confirmations and covenants made by the Holder in entering into this Agreement:

 

2.1         The Holder recognizes that the acquisition of the Exchange
Securities and, in the event of the exercise of the Warrant, the Warrant Shares
involves a high degree of risk and is suitable only for persons of adequate
financial means who have no need for liquidity with respect to the Securities in
that (a) the Holder may not be able to liquidate the Securities in the event of
emergency; (b) transferability is extremely limited; and (c) the Holder could
sustain a complete loss of its investment.

 

2.2         The Holder represents and warrants that it (a) is competent to
understand and does understand the nature of the Exchange Offer; and (b) is able
to bear the economic risk of an acquisition of the Exchange Securities.

 

2.3         The Holder represents and warrants that it is an “accredited
investor,” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Act”). The Holder meets the
requirements of at least one of the suitability standards for an “accredited
investor” as set forth on the Accredited Investor Certification contained
herein.

 

2.4         The Holder represents and warrants that it has significant prior
investment experience, including investment in restricted securities, and that
it has read this Agreement and the Warrant in order to evaluate the merits and
risks of the Exchange Offer.

 

2.5         The Holder represents and warrants that it has reviewed all reports,
statements and other documents filed by the Company with the Securities and
Exchange Commission (collectively, the “SEC Reports”), including, the risk
factors set forth therein. The Holder also represents and warrants that it has
been furnished by the Company with all information regarding the Company which
it had requested or desired to know; that all documents which could be
reasonably provided have been made available for its inspection and review; that
it has been afforded the opportunity to ask questions of and receive answers
from duly authorized representatives of the Company concerning the terms and
conditions of the Exchange Offer, and any additional information which it had
requested; and that it has had the opportunity to consult with its own tax or
financial advisor concerning an acquisition of the Securities. The Holder
confirms that no oral representations have been made or oral information
furnished to the Holder or its advisers in connection with the Exchange Offer
that are inconsistent in any respect with the SEC Reports, this Agreement or the
Warrant.

 

2.6         The Holder acknowledges that this Exchange Offer has not been
reviewed by the Securities and Exchange Commission (the “SEC”) because it is
intended to be either (a) a non-public offering pursuant to Section 4(2) of the
Act and Rule 506 of Regulation D promulgated thereunder or (b) exempt from the
registration requirements of the Act pursuant to Section 3(a)(9) thereof. The
Holder represents that the Securities are and will be being acquired for its own
account, for investment and not for distribution to others. The Holder agrees
that it will not sell, transfer or otherwise dispose of the Securities, or any
portion thereof, unless they are registered under the Act or unless an exemption
from such registration is available.

 

2

 

 

2.7         The Holder consents that the Company may, if it desires, permit the
transfer of the Securities by the Holder out of its name only when its request
for transfer is accompanied by an opinion of counsel satisfactory to the Company
that neither the sale nor the proposed transfer results in a violation of the
Act or any applicable state “blue sky” laws (collectively, “Securities Laws”).
The Holder agrees to be bound by any requirements of such Securities Laws.

 

2.8         The Holder acknowledges and agrees that the Company is relying on
the Holder’s representations and warranties contained in this Agreement in
determining whether to enter into this Agreement.

 

2.9         The Holder consents to the placement of a legend on the Securities
stating that they have not been registered under the Act and setting forth or
referring to the restrictions on transferability and sale thereof. The Holder is
aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of the Securities.

 

2.10       The Holder represents and warrants that the address set forth on the
signature page is the Holder’s true and correct address.

 

2.11       The Holder represents and warrants that it is unaware of, is in no
way relying on, and did not become aware of, the Exchange Offer through, or as a
result of, any form of general solicitation or advertising, including, without
limitation, articles, notices, advertisements or other communications published
in any newspaper, magazine or other similar media or broadcast over television
or radio or any seminar or meeting where the attendees have been invited by any
such means of general solicitation or advertising.

 

2.12       The Holder represents and warrants as follows:

 

(i)          if a natural person, the Holder represents and warrants that he has
reached the age of 21 and has full power and authority to execute and deliver
this Agreement and all other related agreements or certificates and to carry out
the provisions hereof and thereof;

 

(ii)         if a corporation, partnership, limited liability company or
partnership, association, joint stock company, trust, unincorporated
organization or other entity, the Holder represents and warrants that it was not
formed for the specific purpose of acquiring the Exchange Securities, it is duly
organized, validly existing and in good standing under the laws of the state of
its organization, the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of, its charter or other
organizational documents, it has full power and authority to execute and deliver
this Agreement and all other related agreements or certificates and to carry out
the provisions hereof and thereof and to acquire and hold the Securities, the
execution and delivery of this Agreement has been duly authorized by all
necessary action, this Agreement has been duly executed and delivered on behalf
of the Holder and this Agreement a legal, valid and binding obligation of the
Holder; and

 

3

 

 

(iii)        if executing this Agreement in a representative or fiduciary
capacity, the Holder represents and warrants that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the individual, ward, partnership, trust, estate, corporation, limited
liability company or partnership, or other entity for whom the Holder is
executing this Agreement, and such individual, ward, partnership, trust, estate,
corporation, limited liability company or partnership, or other entity has full
right and power to perform pursuant to this Agreement and acquire the
Securities, and that this Agreement constitutes a legal, valid and binding
obligation of such entity.

 

2.13       The Holder represents and warrants that the execution and delivery of
this Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or other document to which the Holder is a party or by
which it is bound.

 

2.14       NEITHER THE SHARES, NOR THE WARRANT NOR THE WARRANT SHARES OFFERED
HEREBY HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE
SHARES, THE WARRANT AND THE WARRANT SHARES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. NEITHER THE SHARES, NOR THE WARRANT NOR THE WARRANT SHARES HAVE BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE SEC REPORTS. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

 

2.15       The Holder acknowledges that this Exchange Offer is being made to
other noteholders of the Company.

 

2.16       The Holder represents and warrants that no commission or other
remuneration has been or will be given, directly or indirectly, by the Holder
or, to its knowledge, the Company in connection with the Exchange Offer.

 

2.17       The Holder represents and warrants that the Board of Directors,
managers or managing members, as the case may be, of the Holder have not adopted
any resolutions relative to the distribution of any of the Securities to its
securityholders or members, as the case may be, and have no present intention to
do so.

 

2.18       The Holder represents and warrants that any information which the
Holder has heretofore furnished or furnishes herewith to the Company is complete
and accurate and may be relied upon by the Company.

 

4

 

 

3.           Piggyback Registration Rights.

 

3.1         The Holder shall have certain piggyback registration rights with
respect to the resale of the Exchange Shares and the Warrant Shares as set forth
in a Registration Rights Agreement of even date between the Company and the
Holder.

 

4.           Miscellaneous.

 

4.1         Any notice or other communication given hereunder shall be deemed
sufficient if in writing and hand delivered or sent by certified mail (return
receipt requested, postage prepaid), or overnight mail or courier, addressed as
follows:

 

To the Company:

 

555 Heritage Drive

Suite 130

Jupiter, Florida 33458



Attn: Chief Executive Officer

 

With a copy to:

 

Certilman Balin Adler & Hyman, LLP

90 Merrick Avenue

East Meadow, New York 11554



Attn: Fred Skolnik, Esq.

 

To the Holder: at its address indicated on the signature page of this Agreement

 

or to such other address as to which either party shall notify the other in
accordance with the provisions hereof. Notices shall be deemed to have been
given on the date of mailing, except notices of change of address, which shall
be deemed to have been given when received.

 

4.2         This Agreement shall not be changed, modified or amended except by a
writing signed by the party to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.

 

4.3         This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective successors, assigns and legal
representatives. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature between them.

 

4.4         This Agreement and its validity, construction and performance shall
be governed in all respects by the laws of the State of New York, applicable to
agreements to be performed wholly within the State of New York. The Company and
the Holder hereby irrevocably consent and submit to the exclusive jurisdiction
of any federal or state court located within Nassau County, New York over any
dispute arising out of or relating to this Agreement and each party hereby
irrevocably agrees that all claims in respect of such dispute or any legal
action related thereto may be heard and determined in such courts. Each of the
Company and the Holder hereby irrevocably waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.

 



5

 



 

4.5         The headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, extend or interpret the scope of this
Agreement or of any particular section.

 

4.6         All references to the neuter gender herein shall likewise apply to
the masculine or feminine gender as and where applicable, and vice-versa.

 

4.7         This Agreement may be executed in counterparts, each of which shall
be deemed to be an original and all of which together shall constitute one
instrument. Signatures transmitted herein via facsimile or other electronic
image shall be deemed original signatures. Upon the execution and delivery of
this Agreement by the Holder, this Agreement shall become the binding obligation
of the Holder with respect to the acquisition of the Exchange Securities as
herein provided.

 

4.8         Only upon written approval and acceptance of this Agreement by the
Company shall the Company be obligated hereunder.

 

4.9         The Holder acknowledges that it has been represented by counsel, or
afforded the opportunity to be represented by counsel, in connection with this
Agreement. Accordingly, any rule of law or any legal decision that would require
the interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived by the Holder.
The provisions of this Agreement shall be interpreted in a reasonable manner to
give effect to the intent of the parties hereto.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

6

 

 

BIORESTORATIVE THERAPIES, INC.

 

EXCHANGE AGREEMENT

 

Accredited Investor Certification

(Initial the appropriate box(es))

 

The Holder represents and warrants that it, he or she is an “accredited
investor” based upon the satisfaction of one or more of the following criteria:

 

_____(1) he or she is a natural person who has a net worth or joint net worth
with his or her spouse in excess of $1,000,000 at the date here of 1; or

 

_____(2) he or she is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or a joint income with his or her
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year; or

 

_____(3) he or she is a director or executive officer of the Company; or

 

_____(4) it is either (a) a bank as defined in Section 3(a)(2) of the Securities
Act of 1933, as amended (the “Securities Act”), or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity, (b) a
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, (c) an insurance company as defined in Section 2(13) of the
Securities Act, (d) an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of such act, (e) a small business investment company licensed by the
United States Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958, (f) a plan established and maintained by
a state or its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, for the benefit of its employees, if such
plan has total assets in excess of $5,000,000 or (g) an employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, if the determination to accept the Exchange Offer is made by a plan
fiduciary, as defined in Section 3(21) of such act, which plan fiduciary is a
bank, savings and loan association, an insurance company or a registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with the determination to accept the
Exchange Offer made solely by persons who otherwise meet these suitability
standards; or

 



 



1 For purposes of calculating net worth:

(i)  The Holder’s primary residence shall not be included as an asset;

(ii) Indebtedness that is secured by the Holder’s primary residence, up to the
estimated fair market value of the primary residence at the date hereof, shall
not be included as a liability (except that if the amount of such indebtedness
outstanding at the date hereof exceeds the amount outstanding 60 days before the
date hereof, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and

(iii) Indebtedness that is secured by the Holder’s primary residence in excess
of the estimated fair market value of the primary residence at the date hereof
shall be included as a liability.

 

 

 

 

_____(5) it is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940; or

 

_____(6) it is an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, a corporation, a Massachusetts or similar
business trust or a partnership not formed for the specific purpose of acquiring
the Exchange Securities offered hereby, with total assets in excess of
$5,000,000; or

 

_____(7) it is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Exchange Securities, whose
determination to accept the Exchange Offer is directed by a sophisticated person
who has such knowledge and experience in financial and business matters that he
or she is capable of evaluating the merits and risks of the acquisition of the
Exchange Securities; or

 

_____(8) it is a corporation, partnership or other entity, and each and every
equity owner of such entity initials a separate Accredited Investor
Certification pursuant to which it, he or she certifies that it, he or she meets
the qualifications set forth in either (1), (2), (3), (4), (5), (6) or (7)
above.

 

If the Holder is an INDIVIDUAL, or if the Exchange Securities are being acquired
as JOINT TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY:  

If the Holder is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or TRUST:

 

            Name(s) of Holder   Name of Holder           By: Signature of Holder
  Signature of Authorized Representative             Signature, if jointly held
  Name and Title of Authorized Representative             Date   Date

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of the
day first above written.

 

  BIORESTORATIVE THERAPIES, INC.       By:     Mark Weinreb   President and
Chief Executive Officer

 

If the Holder is an INDIVIDUAL, or if the Exchange Securities are being acquired
as JOINT TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY:

      Print Name(s)           Social Security Number(s)           Signature of
Holder   Signature of Holder, if more than one             Principal Amount of
Note   Date of Note             Number of Exchange Shares   Address(es)        
    Number of Warrant Shares   Date      

 

If the Holder is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or TRUST:

          Name of Partnership, Corporation Type of Entity Limited Liability
Company or Trust       By:         Name:     Federal Taxpayer Identification
Number Title:                     Principal Amount of Note Address              
Number of Exchange Shares State of Organization               Number of Warrant
Shares Date

 

 

 

 

VOID AFTER 5:00 P.M., EASTERN TIME, ON ________________, 2017

 

NEITHER THIS WARRANT NOR THE WARRANT STOCK (AS HEREINAFTER DEFINED) HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THIS WARRANT AND THE WARRANT STOCK MAY BE
TRANSFERRED ONLY IN COMPLIANCE WITH THE ACT AND SUCH LAWS. THIS LEGEND SHALL BE
ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT.

 



 



 

BIORESTORATIVE THERAPIES, INC.

 

(Incorporated under the laws of the State of Nevada)

 

Warrant

 

_________ Shares  ____________, 2012

 

FOR VALUE RECEIVED, BIORESTORATIVE THERAPIES, INC., a Nevada corporation (the
“Company”), hereby certifies that ________________________________ (the
“Holder”) is entitled, subject to the provisions of this Warrant, to purchase
from the Company up to ____________________________ (________) SHARES OF COMMON
STOCK, $.001 par value per share, of the Company (“Common Shares”) at a price of
THREE CENTS ($0.03) per share (the “Exercise Price”) during the period
commencing on the date hereof and terminating at 5:00 P.M. on the fifth
anniversary of the date hereof.

 

The number of Common Shares to be received upon the exercise of this Warrant may
be adjusted from time to time as hereinafter set forth. The Common Shares
deliverable upon such exercise, and as adjusted from time to time, are
hereinafter sometimes referred to as “Warrant Stock.”

 

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.

 

1.          Exercise of Warrant. This Warrant may be exercised by its
presentation and surrender to the Company at 555 Heritage Drive, Suite 130,
Jupiter, Florida 33458 (or such office or agency of the Company as it may
designate in writing to the Holder hereof) with the Warrant Exercise Form
attached hereto duly executed and accompanied by payment (either in cash or by
official bank check, payable to the order of the Company) of the Exercise Price
for the number of shares specified in such Form. The Company agrees that the
Holder hereof shall be deemed the record owner of such Common Shares as of the
close of business on the date on which this Warrant shall have been presented
and payment made for such Common Shares as aforesaid whether or not the Company
or its transfer agent is open for business. Certificates for the Common Shares
so purchased shall be delivered to the Holder hereof within a reasonable time
after the rights represented by this Warrant shall have been so exercised. If
this Warrant is exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
rights of the Holder hereof to purchase the balance of the shares purchasable
hereunder.

 

 

 

 

2.          Registered Owner. The Company may consider and treat the person in
whose name this Warrant shall be registered as the absolute owner thereof for
all purposes whatsoever and the Company shall not be affected by any notice to
the contrary. Subject to the provisions hereof, the registered owner of this
Warrant shall have the right to transfer it by assignment and the transferee
thereof, upon his registration as owner of this Warrant, shall become vested
with all the powers and rights of the transferor. Registration of any new owner
shall take place upon presentation of this Warrant to the Company at its offices
together with the Warrant Assignment Form attached hereto duly executed. In case
of transfers by operation of law, the transferee shall notify the Company of
such transfer and of his address, and shall submit appropriate evidence
regarding the transfer so that this Warrant may be registered in the name of the
transferee. This Warrant is transferable only on the books of the Company by the
Holder on the surrender hereof, duly endorsed. Communications sent to any
registered owner shall be effective as against all holders or transferees of
this Warrant not registered at the time of sending the communication.

 

3.          Reservation of Shares. During the period within which the rights
represented by this Warrant may be exercised, the Company shall, at all times,
reserve and keep available out of its authorized capital stock, solely for the
purposes of issuance upon exercise of this Warrant, such number of its Common
Shares as shall be issuable upon the exercise of this Warrant; and if at any
time the number of authorized Common Shares shall not be sufficient to effect
the exercise of this Warrant, the Company will take such corporate action as may
be necessary to increase its authorized but unissued Common Shares to such
number of shares as shall be sufficient for such purpose; the Company shall have
analogous obligations with respect to any other securities or property issuable
upon exercise of this Warrant.

 

4.          Fractional Shares. The Company shall not be required to issue
certificates representing fractions of Common Shares, nor shall it be required
to issue scrip or pay cash in lieu of fractional interests, it being the intent
of the Company and the Holder that all fractional interests shall be eliminated.

 

5.          Rights of the Holder. The Holder shall not, by virtue hereof, be
entitled to any voting or other rights of a stockholder of the Company, either
at law or in equity, and the rights of the Holder are limited to those expressed
in this Warrant.

 

6.          Anti-Dilution Provisions.

 

6.1         Adjustments for Stock Dividends; Combinations, Etc. (a) In case the
Company shall do any of the following (an “Event”):

 

(i)        declare a dividend or other distribution on its Common Shares payable
in Common Shares of the Company,

 

(ii)       subdivide the outstanding Common Shares pursuant to a stock split or
otherwise,

 

 

 

 

(iii)      combine the outstanding Common Shares into a smaller number of shares
pursuant to a reverse split or otherwise, or

 

(iv)      reclassify its Common Shares,

 

then the Exercise Price in effect at the time of the record date for such
dividend or other distribution or of the effective date of such subdivision,
combination or reclassification shall be changed to a price determined by
dividing (a) the product of the number of Common Shares outstanding immediately
prior to such Event, multiplied by the Exercise Price in effect immediately
prior to such Event by (b) the number of Common Shares outstanding immediately
after such Event. Each such adjustment of the Exercise Price shall be calculated
to the nearest one-hundredth of a cent. Such adjustment shall be made
successively whenever any Event listed above shall occur.

 

(b)        Whenever the Exercise Price is adjusted as set forth in Section 6.1
(whether or not the Company then or thereafter elects to issue additional
Warrants in substitution for an adjustment in the number of shares of Warrant
Stock), the number of shares of Warrant Stock specified in each Warrant which
the Holder may purchase shall be adjusted, to the nearest full share, by
multiplying such number of shares of Warrant Stock immediately prior to such
adjustment by a fraction, of which the numerator shall be the Exercise Price
immediately prior to such adjustment and the denominator shall be the Exercise
Price immediately thereafter.

 

6.2         Adjustment for Reorganization, Consolidation or Merger. In case of
any reorganization of the Company (or any other entity, the securities of which
are at the time receivable on the exercise of this Warrant) after the date
hereof or in case after such date the Company (or any such other entity) shall
consolidate with or merge with or into another entity, then, and in each such
case, the Holder of this Warrant upon the exercise thereof as provided in
Section l at any time after the consummation of such reorganization,
consolidation or merger, shall be entitled to receive, in lieu of the securities
and property receivable upon the exercise of this Warrant prior to such
consummation, the securities or property to which such Holder would have been
entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided in
Section 6.l; in each such case, the terms of this Warrant shall be applicable to
the securities or property receivable upon the exercise of this Warrant after
such consummation.

 

7.          Investment Intent. Unless, prior to the exercise of this Warrant,
the issuance of the Warrant Stock has been registered with the Securities and
Exchange Commission pursuant to the Act, the Warrant Exercise Form shall be
accompanied by the Investment Representation Letter attached hereto, duly
executed by the Holder.

 

8.          Restrictions on Transfer; Registration Rights.

 

8.1           Transfer to Comply with the Securities Act of 1933. Neither this
Warrant nor any Warrant Stock may be sold, assigned, transferred or otherwise
disposed of except as follows: (1) to a person who, in the opinion of counsel
satisfactory to the Company, is a person to whom this Warrant or the Warrant
Stock may legally be transferred without registration and without the delivery
of a current prospectus under the Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 8 with respect to any resale, assignment, transfer or other disposition
of such securities; or (2) to any person upon delivery of a prospectus then
meeting the requirements of the Act relating to such securities and the offering
thereof for such sale, assignment, transfer or disposition.

 

 

 

 

8.2           Legend. Subject to the terms hereof, upon exercise of this Warrant
and the issuance of the Warrant Stock, all certificates representing such
Warrant Stock shall bear on the face or reverse thereof substantially the
following legend:

 

“The securities which are represented by this certificate have not been
registered under the Securities Act of 1933, and may not be sold, transferred,
hypothecated or otherwise disposed of until a registration statement with
respect thereto is declared effective under such act, or the Company receives an
opinion of counsel for the Company that an exemption from the registration
requirements of such act is available.”

 

8.3           Registration Rights. The Holder shall have certain registration
rights with respect to the resale of the Warrant Stock as set forth in that
certain Exchange Agreement of even date between the Company and the Holder.

 

9.          Lost, Stolen or Destroyed Warrant. In the event that the Holder
notifies the Company that this Warrant has been lost, stolen or destroyed and
provides (a) a letter, in form satisfactory to the Company, to the effect that
it will indemnify the Company from any loss incurred by it in connection
therewith, and/or (b) an indemnity bond in such amount as is reasonably required
by the Company, the Company having the option of electing either (a) or (b) or
both, the Company may, in its sole discretion, accept such letter and/or
indemnity bond in lieu of the surrender of this Warrant as required by Section 1
hereof.

 

10.         Notices. All notices required hereunder shall be given by
first-class mail, postage prepaid, or overnight mail or courier and, if given by
the Holder addressed to the Company at 555 Heritage Drive, Suite 130, Jupiter,
Florida 33458, Attention: Chief Executive Officer, or such other address as the
Company may designate in writing to the Holder; and if given by the Company,
addressed to the Holder at the address of the Holder shown on the books of the
Company.

 

11.         Applicable Law; Jurisdiction. This Warrant is issued under, and
shall for all purposes be governed by and construed in accordance with, the laws
of the State of Nevada, excluding choice of law principles thereof. The Company
and, by its acceptance of this Warrant, the Holder hereby irrevocably consent
and submit to the exclusive jurisdiction of any federal or state court located
within Nassau County, New York over any dispute arising out of or relating to
this Warrant and each party hereby irrevocably agrees that all claims in respect
of such dispute or any legal action related thereto may be heard and determined
in such courts. Each of the Company and the Holder hereby irrevocably waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

 

  BIORESTORATIVE THERAPIES, INC.       By:     Mark Weinreb   President and
Chief Executive Officer

 

 

 

 

BIORESTORATIVE THERAPIES, INC.

 

WARRANT EXERCISE FORM

 

The undersigned hereby irrevocably elects to exercise the within Warrant dated
as of ______________, 2012 to the extent of purchasing _________ shares of
Common Stock of BIORESTORATIVE THERAPIES, INC. The undersigned hereby makes a
payment of $__________ in payment therefor.

 

TO BE COMPLETED BY INDIVIDUAL   TO BE COMPLETED BY CORPORATE, HOLDER, JOINT
TENANTS, TENANTS   PARTNERSHIP, LIMITED LIABILITY IN COMMON OR AS HOLDERS OF  
COMPANY OR TRUST HOLDER COMMUNITY PROPERTY          



      Name(s) of Holder(s) [Please Print]   Name of Holder [Please Print]      
    By:   Signature of Holder      Authorized Signatory             Signature of
Holder, if jointly held   Name and Title of Authorized Signatory   [Please
Print]              Address(es) of Holder(s)   Address of Holder            
Social Security Number(s) of Holder(s)   Tax Identification Number of Holder    
        Date   Date

 

 

 

 

BIORESTORATIVE THERAPIES, INC.

 

WARRANT ASSIGNMENT FORM

 

FOR VALUE RECEIVED, _________________________ hereby sells, assigns and
transfers unto _____________________________ (please type or print name of
assignee) with an address at
______________________________________________________________ the right to
purchase shares of Common Stock of BIORESTORATIVE THERAPIES, INC. (the
“Company”) represented by this Warrant dated as of ___________, 2012 to the
extent of ___________ shares and does hereby irrevocably constitute and appoint
___________________ attorney to transfer the same on the books of the Company
with full power of substitution in the premises.

 

TO BE COMPLETED BY INDIVIDUAL   TO BE COMPLETED BY CORPORATE, HOLDER, JOINT
TENANTS, TENANTS   PARTNERSHIP, LIMITED LIABILITY IN COMMON OR AS HOLDERS OF  
COMPANY OR TRUST HOLDER COMMUNITY PROPERTY                 Name(s) of Holder(s)
[Please Print]   Name of Holder [Please Print]                 By:   Signature
of Holder    Authorized Signatory                   Signature of Holder, if
jointly held   Name and Title of Authorized Signatory   [Please Print]          
  Date   Date

 

Signature(s) Guaranteed:

 

 

 

 

BIORESTORATIVE THERAPIES, INC.

 

FORM OF INVESTMENT REPRESENTATION LETTER

 

BioRestorative Therapies, Inc.

555 Heritage Drive

Suite 130

Jupiter, Florida 33458

 

Gentlemen:

 

In connection with the acquisition of _______________ shares of Common Stock
(the “Shares”) of BIORESTORATIVE THERAPIES, INC., a Nevada corporation (the
“Company”), by the undersigned from the Company pursuant to the exercise of a
Warrant, dated as of ____________, 2012 (the “Warrant”), the undersigned does
hereby represent and warrant to the Company as follows:

 

(a)          The undersigned represents and warrants that the Shares acquired by
it are being acquired for its own account, for investment purposes and not with
a view to any distribution within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”). The undersigned will not sell, assign, mortgage,
pledge, hypothecate, transfer or otherwise dispose of any of the Shares unless
(i) a registration statement under the Securities Act with respect thereto is in
effect and the prospectus included therein meets the requirements of Section 10
of the Securities Act, or (ii) the Company has received a written opinion of its
counsel that, after an investigation of the relevant facts, such counsel is of
the opinion that such proposed sale, assignment, mortgage, pledge,
hypothecation, transfer or disposition does not require registration under the
Securities Act or any state securities law.

 

(b)          The undersigned understands that the Shares must be held
indefinitely unless they are registered under the Securities Act or an exemption
from such registration is available.

 

(c)          The undersigned recognizes that the acquisition of the Shares
involves a high degree of risk and is suitable only for persons of adequate
financial means who have no need for liquidity with respect to the Shares in
that (a) it may not be able to liquidate the Shares in the event of emergency;
(b) transferability is extremely limited; and (c) it could sustain a complete
loss of its investment.

 

(d)          The undersigned represents and warrants that it (a) is competent to
understand and does understand the nature of its investment; and (b) is able to
bear the economic risk of an acquisition of the Shares.

 

(e)          The undersigned represents and warrants that it is an “accredited
investor,” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act. The undersigned meets the requirements of at least one of
the suitability standards for an “accredited investor” as set forth on the
Accredited Investor Certification attached hereto.

 

 

 

 

(f)          The undersigned has reviewed the Company’s filings with the
Securities and Exchange Commission, including the risk factors set forth
therein, and has been afforded the opportunity to obtain such information
regarding the Company as it has reasonably requested to evaluate the merits and
risks of the undersigned’s investment in the Shares. No oral or written
representations have been made or oral information furnished to the undersigned
or its advisers in connection with the investment in the Shares.

 

(g)          The undersigned confirms that the representations and warranties
set forth in the Exchange Agreement pursuant to which the Warrant was issued are
true and correct as of the date hereof as if made on and as of the date hereof
with respect to the purchase of the Shares.

 

(h)          The undersigned acknowledges that counsel to the Company will be
relying, and may rely, upon the foregoing in connection with any opinion of
counsel it may give with regard to the issuance of the Shares by the Company to
the undersigned, and any subsequent transfer of the Shares by the undersigned,
and agrees to advise the Company and its counsel in writing in the event of any
change in any of the foregoing.

 

Very truly yours,

 

TO BE COMPLETED BY INDIVIDUAL   TO BE COMPLETED BY CORPORATE, HOLDER, JOINT
TENANTS, TENANTS   PARTNERSHIP, LIMITED LIABILITY IN COMMON OR AS HOLDERS OF  
COMPANY OR TRUST HOLDER COMMUNITY PROPERTY                 Name(s) of Holder(s)
[Please Print]   Name of Holder [Please Print]           By:   Signature of
Holder    Authorized Signatory             Signature of Holder, if jointly held
  Name and Title of Authorized Signatory   [Please Print]              Date  
Date

 

 

 

 

BIORESTORATIVE THERAPIES, INC.

 

WARRANT EXERCISE

 

Accredited Investor Certification

(Initial the appropriate box(es))

 

The undersigned represents and warrants that it, he or she is an “accredited
investor” based upon the satisfaction of one or more of the following criteria:

 

_____(1) he or she is a natural person who has a net worth or joint net worth
with his or her spouse in excess of $1,000,000 at the time of his or her
purchase1; or

 

_____(2) he or she is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or a joint income with his or her
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year; or

 

_____(3) he or she is a director or executive officer of the Company; or

 

_____(4) it is either (a) a bank as defined in Section 3(a)(2) of the Securities
Act or a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity, (b) a broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, (c) an insurance company as defined in Section
2(13) of the Securities Act, (d) an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of such act, (e) a small business investment company licensed
by the United States Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958, (f) a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000 or (g) an
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which plan fiduciary is a
bank, savings and loan association, an insurance company or a registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons who otherwise meet these suitability standards; or



 

 



1For purposes of calculating net worth:



 (i)      The undersigned’s primary residence shall not be included as an
asset; 

(ii)     Indebtedness that is secured by the undersigned’s primary residence, up
to the estimated fair market value of the primary residence at the date hereof,
shall not be included as a liability (except that if the amount of such
indebtedness outstanding at the date hereof exceeds the amount outstanding 60
days before the date hereof, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability);
and

(iii)    Indebtedness that is secured by the undersigned’s primary residence in
excess of the estimated fair market value of the primary residence at the date
hereof shall be included as a liability.

 

 

 

 

_____(5) it is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940; or

 

_____(6) it is an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, a corporation, a Massachusetts or similar
business trust or a partnership not formed for the specific purpose of acquiring
the Shares offered hereby, with total assets in excess of $5,000,000; or

 

_____(7) it is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, whose purchase is directed by
a sophisticated person who has such knowledge and experience in financial and
business matters that he or she is capable of evaluating the merits and risks of
the prospective investment; or

 

_____(8) it is a corporation, partnership or other entity, and each and every
equity owner of such entity initials a separate Accredited Investor
Certification pursuant to which it, he or she certifies that it, he or she meets
the qualifications set forth in either (1), (2), (3), (4), (5), (6) or (7)
above.

 

If the Warrant Holder is an INDIVIDUAL, or if the Exchange Securities are being
acquired as JOINT TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY:

If the Warrant Holder is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY
or TRUST:

 

          Name(s) of Warrant Holder Name of Warrant Holder         By:  
Signature of Warrant Holder Signature of Authorized Representative          
Signature, if jointly held Name and Title of Authorized Representative          
  Date Date

 

 



 